DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The 09 Sep 2020 has been entered.

Claim Objections
Claim 7 objected to because of the following informalities:  
Claim 7 line 1 recites “… further comprising an reducing …”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4 and 7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Petrou et al. (US 20190107236).
Regarding claim 1, Petrou discloses a seal arrangement disposed between 
a non-rotating machine component (#170 or #172) and 
a rotating machine component (#104 or #171), and 
along a fluid conduit (#128) extending across the rotating and non-rotating machine components, the washpipe seal arrangement comprising: 
a non-rotating frame (#102 housing) connected to the non-rotating machine component, 
the non-rotating frame including a non-rotating seal carrier (#172 – seal ring support), the non-rotating seal carrier having a generally hollow cylindrical shape that forms an internal cavity (cavity between shaft #104 and frame #102);
a first non-rotating seal (Fig 4 #176 – lower inner right) connected to the non-rotating seal carrier (Fig 4 #172 – seal ring support lower right side); 
a second non-rotating seal (Fig 4 #176 – 8 seals shown selected lower inner left) connected to the non-rotating seal carrier [#172], the first [#176 – lower inner right] and second [#176] non-rotating seals disposed in the internal cavity (Fig 4 #128) and in spaced relation (Fig 4) relative to one another; 

a first rotating seal (Fig 4 #178 inner right) connected (Fig 4) to the rotatable seal carrier and disposed adjacent (Fig 4) the first non-rotating seal; 
a second rotating seal (Fig 4 #178 inner left) connected to the rotatable seal carrier (Fig 4 #180) and disposed adjacent (Fig 4) the second non-rotating seal; 
wherein, during operation, the first rotating seal [178 inner right] contacts the first non-rotating seal [176 inner right] to define (¶0020) a first sliding mechanical seal configured (Fig 4 lower inner right side) to seal the fluid conduit; and 
wherein, during operation, the second rotating seal [178 inner left] contacts the second non- rotating seal [176 inner left] to define a second sliding mechanical face seal (Fig 4 lower inner left side - ¶0020 last three lines) configured to seal a first portion (left side) of the internal cavity that is separate from the fluid conduit [#128] and extends (Fig 4) to the first sliding mechanical seal (Fig 4 right side of sealed volume).
Specifically Fig 4 illustrates an internal cavity #128 with left and right passageways (portions) that extend to a first (left end) and second (right side) sliding face seals.
Regarding claim 2, Petrou discloses further comprising a secondary seal (¶0026 – “the union #100 further includes static seals that fluidly seal against the inner bore surface #134 of the housing #102 and the outer surface #130 of the rotor shaft #104 to separate the sealed axial chambers defined between the rotor shaft #104 and the bore #138” - #190 or #194) disposed between the non-rotating frame [#102] and the rotatable seal carrier [#180], 

the second portion of the internal cavity extending between the second sliding mechanical face seal [Fig 4 lower inner left side] and the secondary seal [#190 or 194]. As best understood by the examiner, Fig 4 is copied below with identified portions.

    PNG
    media_image1.png
    613
    836
    media_image1.png
    Greyscale

Regarding claim 4, Petrou discloses further comprising a drain port (interpreted as outlet passage) in fluid communication with the second portion of the internal cavity – (“wherein a second fluid passage extends from a second opening on the axial end-face of the shaft, through a second media channel extending parallel to the longitudinal axis, the second media channel being fluidly isolated from the first media channel, through a 
Regarding claim 7, Petrou discloses further comprising a[n] reducing flow cross section (Fig 4 illustrates a narrow passage flowing longitudinally above seal) in the fluid conduit disposed at an upstream location with respect to a direction of flow of fluid within the fluid conduit relative to the first sliding mechanical seal (Fig 4 lower inner right).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Petrou alone.
Regarding claim 5, Petrou discloses further comprising at least one first spring (#174), the non-rotating seal carrier (#172) and the first non-rotating seal (#176 – lower inner right), wherein the first non-rotating seal [#176] is slidably disposed on the non-rotating seal carrier [#172] and the at least one first spring biases the first non-rotating seal [#176] in a direction towards the first rotating seal [#178 inner right side].
However, Petrou does not disclose that the spring is disclosed between the non-rotating seal carrier and the first non-rotating seal, but rather places the spring behind 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reverse the non-rotating seal carrier and the spring realizing that a finite number of combinations exist to predictably perform the seal biasing as claimed. The reversal of components in a prior art reference, where there is no disclosed significance to such reversal, is a design consideration within the skill of the art. In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955); In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
Claim(s) 8-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kinder (USP 6,554,016) in view of Petrou.
Regarding claim 8, Kinder discloses a washpipe seal arrangement for use with a mud conduit in a drilling operation, the mud conduit extending between a topdrive and a drill string, the washpipe seal arrangement comprising: 
wherein a buffer fluid (Col 4 line 10) is provided at a pressure (P1 explained Col 4 line 12) that is at least equal or higher than a pressure (‘wellbore pressure’) of mud in the mud conduit, the buffer fluid being provided in the first portion (Fib 1 #81) of the internal cavity.
Kinder discloses “the disclosure of USP 5,178,215 [Yenulis] is incorporated herein by reference” – Col 1 line 8. Yenulis discloses a convention method of rotating the drill string is to use an overhead drive connected to the uppermost section of drill pipe – (Col 1 line 52) – interpreted as a ‘top drive’.

However Kinder does not explicitly disclose, teach or suggest …
a non-rotating frame connected to a non-rotating machine component, the non-rotating frame including a non-rotating seal carrier, the non-rotating seal carrier having a generally hollow cylindrical shape that forms an internal cavity; 
a first non-rotating seal connected to the non-rotating seal carrier, and a second non-rotating seal connected to the non-rotating seal carrier, the first and second non-rotating seals disposed in the internal cavity and in spaced relation relative to one another; 
a rotatable seal carrier rotatably disposed at least partially within the internal cavity; 
a first rotating seal connected to the rotatable seal carrier and disposed adjacent the first non-rotating seal, and a second rotating seal connected to the rotatable seal carrier and disposed adjacent the second non-rotating seal; 

wherein, the second rotating seal contacts the second non-rotating seal to define a second sliding mechanical face seal configured to seal a first portion of the internal cavity that is separate from the mud conduit and extends to the first sliding mechanical seal.
Petrou teaches a seal arrangement disposed between 
a non-rotating frame (#102 housing) connected to the non-rotating machine component, 
the non-rotating frame including a non-rotating seal carrier (#172 – seal ring support), the non-rotating seal carrier having a generally hollow cylindrical shape that forms an internal cavity (cavity formed by the two opposing ‘L’ shapes);
a first non-rotating seal (Fig 4 #176 – inner right) connected to the non-rotating seal carrier (Fig 4 #172 – seal ring support right side); 
a second non-rotating seal (Fig 4 #176 – inner left) connected to the non-rotating seal carrier, the first and second non-rotating seals disposed in the internal cavity (Fig 4 #128) and in spaced relation (Fig 4) relative to one another; 
a rotatable seal carrier (Fig 4 #180 right side) rotatably disposed at least partially within (Fig 4) the internal cavity; 
a first rotating seal (Fig 4 #178 inner right) connected (Fig 4) to the rotatable seal carrier and disposed adjacent (Fig 4) the first non-rotating seal; 
a second rotating seal (Fig 4 #178 inner left) connected to the rotatable seal carrier (Fig 4 #180) and disposed adjacent (Fig 4) the second non-rotating seal; 

wherein, during operation, the second rotating seal [178 inner left] contacts the second non- rotating seal [176 inner left] to define a second sliding mechanical face seal (¶0020) configured to seal a first portion (left side) of the internal cavity that is separate from the fluid conduit [#128] and extends (Fig 4) to the first sliding mechanical seal (Fig 4 right side of sealed volume).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the sealing method as taught by Petrou in the device of Kinder, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would result in the predictable result of sealing fluids from between rotating and non-rotating components. It is further noted that a sliding mechanical face seal is but one of a finite many solutions commonly used to provide a seal between a rotating and non-rotating components.
Regarding claim 9, Petrou of the combination discloses further comprising a secondary seal (¶0026 – “the union #100 further includes static seals that fluidly seal against the inner bore surface #134 of the housing #102 and the outer surface #130 of the rotor shaft #104 to separate the sealed axial chambers defined between the rotor shaft #104 and the bore #138” - #190 or #194) disposed between the non-rotating frame [#102] and the rotatable seal carrier [#180], 

the second portion of the internal cavity extending between the second sliding mechanical face seal [Fig 4 lower inner left side] and the secondary seal [#190 or 194]. 
Regarding claim 10, Kinder of the combination discloses two independent fluid circuits (#81 and #83) are defined into and out of a stationary body and between the stationary body, a rotating body and two seals (Col 2 line 11). “A fluid for actuating, for cooling, for lubricating and for removing foreign particulate matter is introduced into the first fluid circuit #81 at a pressure P1. The pressure P1 is at or about wellbore pressure plus about 300 psi [i.e. P1 ranges from 300 psi to 5300 psi depending upon wellbore pressure]” – (Col 4 line 10). Adjustable orifices are connected to the outlet of the first and second fluid circuits to control such pressures within the circuits. Such pressures affect the wear rate of the seals” – (Col 2 line 17).  
Regarding claim 11, Kinder of the combination discloses further comprising a buffer fluid port (Fig 1 #80) in fluid communication with the first portion of the internal cavity, and wherein mud in the mud conduit is provided at a first pressure, P1, and the buffer fluid is provided in the first portion of the internal cavity at a second pressure, P2, such that P1 < P2 (Col 4 line 17).
Regarding claim 12, Kinder of the combination discloses further comprising a drain port (#82 of first fluid circuit) in fluid communication with the second portion (modified seal structure of Petrou) of the internal cavity, the drain port [#82] configured 
Regarding claim 13, Petrou of the combination discloses further comprising at least one first spring (#174), the non-rotating seal carrier (#172) and the first non-rotating seal (#176 – lower inner right), wherein the first non-rotating seal [#176] is slidably disposed on the non-rotating seal carrier [#172] and the at least one first spring biases the first non-rotating seal [#176] in a direction towards the first rotating seal [#178 inner right side].
However, Petrou does not disclose that the spring is disclosed between the non-rotating seal carrier and the first non-rotating seal, but rather places the spring behind the non-rotating seal carrier to bias the first non-rotating seal in a direction towards the first rotating seal.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reverse the non-rotating seal carrier and the spring realizing that a finite number of combinations exist to predictably perform the seal biasing as claimed. The reversal of components in a prior art reference, where there is no disclosed significance to such reversal, is a design consideration within the skill of the art. In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955); In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
Regarding claim 15, Kinder of the combination discloses further comprising a reducing flow cross section (Fig 1 – illustrates several transitional dimensions) in the mud conduit disposed at an upstream location with respect to a direction (Fig 1 .
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Taheri Oskouei (US 20080309013) in view of Berckenhoff (US 20080017814).
Regarding claim 16, Taheri Oskouei discloses “a conventional contact-type mechanical seal assembly is illustrated in Fig 1. The assembly is a double stationary mechanical seal comprising two pairs of rotary components [2] and stationary components [1]” – ¶0008:1-4. Specifically disclosing a method for operating a washpipe seal arrangement, comprising: 
providing at least one non-rotating seal (Fig 1 #1 left side) disposed at least partially around a mud conduit (Fig 1 Region ‘X’ that develops on lower side of second mechanical face seal), wherein the mud conduit extends across rotating and non- rotating machine components, and wherein the washpipe seal arrangement forms (Fig 1) at least a segment of the mud conduit [region X]; 
creating a first sliding mechanical face seal (Fig 1 interface between #1a and 2a – left side) between two seal elements (#1a and #2a) included in the washpipe seal arrangement (Fig 1), 
the first sliding mechanical face seal [Fig 1 interface between #1aand 2a – left side] being disposed at an interface between the rotating (#2) and non-rotating (#1) machine components; 
creating a second mechanical face seal (Fig 1 interface between #1a and 2a – right side) between two additional seal elements (Fig 1 #1 and 2 right side) included in the washpipe seal arrangement (Fig 1); 

providing a buffer fluid (¶0008 – “Fluid may also [be] or optionally stored in region Y, which is bounded by the inner diameter of the seal faces. A lubricating film of fluid may extend between the seal faces”) in the cavity (Fig 1 ‘Y’).
Taheri Oskouei does not explicitly disclose one non-rotating seal carrier.
Berckenhoff teaches a high-pressure face seal carrier #202 to seal between a stationary component and a rotating component.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include a seal carrier as taught by Berckenhoff in the device of Taher Oskouei, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would result in the predictable result of creating a sealing interface between components.
It is noted that the term ‘wash pipe’ holds no meaning since it is absent any recited limitations to define it over any tubular.
Claim(s) 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Taheri Oskouei and Berckenhoff as applied to claim 16 above, and in further view of Kinder.
claim(s) 17 and 19, the combination discloses the method of claim 16; however, does not explicitly discloses wherein the buffer fluid is provided at a pressure P1, wherein mud in the mud conduit is provided at a pressure P2, and wherein P1 < P2.
Kinder teaches “a fluid for actuating, for cooling, for lubricating and for removing foreign particulate matter is introduced into the first fluid circuit #81 at a pressure P1. The pressure P1 is at or about well bore pressure plus about 300 psi (i.e. P1 ranges from 300 psi to 5300 psi depending upon well bore pressure). At the same time, a like or a similar fluid is introduced into the second fluid circuit #83 at a pressure P2 in the range of about 35% to 65% of the pressure P1” – (Col 4 line 10).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include modifying the internal pressures as taught by Kinder in the device of Taher Oskouei/Berckenhoff, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would result in the predictable result of creating a sealing interface between components. Specifically limiting the exposed pressure to the sealing members would increase service life and minimize undue wear and damage to the sealing surfaces. 
Regarding claim 20, the combination discloses further comprising providing a controlled leakage of buffer fluid across the second mechanical face seal, and replenishing buffer fluid in the cavity during operation.
.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Taheri Oskouei and Berckenhoff as applied to claim 16 above, and further in view of Krueger et al. (USP 6,467,557).
Regarding claim 18, Taheri Oskouei of the combination discloses the method of claim 16; and further discloses “a lubricating film of fluid may extend between the seal faces” (- ¶0008) however does not disclose wherein the buffer fluid is hydraulic oil.
Krueger teaches a downhole bearing #364 is lubricated by hydraulic oil if a sealed volume – Col 24 line 1.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use hydraulic oil as taught by Krueger in the device of Taher Oskouei/Berckenhoff, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would result in the predictable result of lubricating the seal surfaces, as was well known at the time.




Allowable Subject Matter
Claim(s) 3, 6 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD R RUNYAN whose telephone number is (571)270-5400. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/D. ANDREWS/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        

/R.R.R/Examiner, Art Unit 3672                                                                                                                                                                                                        15 Feb 2022